El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
*628El trabajador lesionado José M. Santiago Dávila, mien-tras se encontraba en funciones de su empleo se vio envuelto en un accidente de tránsito el día 19 de diciembre de 1980. Reportado al Fondo del Seguro del Estado y habiendo reci-bido el correspondiente tratamiento médico fue dado de alta el día 1ro de octubre de 1981. El Fondo le concedió, el 18 de enero de 1982, un treinta y cinco (35) por ciento de incapa-cidad por la rodilla de la pierna derecha y, en adición, un treinta (30) por ciento de incapacidad de las funciones fi-siológicas generales por tromboflebitis en la pierna izquier-da, habiendo ascendido la compensación y tratamiento brindado por el Fondo al señor Santiago Dávila, a la suma de $25,529.88.
No conforme el trabajador lesionado con la decisión emitida por el Fondo del Seguro del Estado apeló en tiempo para ante la Comisión Industrial de Puerto Rico mediante la radicación de un escrito de apelación que, en lo perti-nente, lee como sigue:
1. Que sufrió un accidente del trabajo.
2. Que no está conforme con la decisión del Administrador del Fondo del Seguro del Estado en el presente caso notifi-cada en 18 de enero de 1982, por lo que se apela de la misma.
POR TODO LO CUAL, de la Honorable Comisión Industrial, muy respetuosamente, se solicita la celebración de una Vista Médica y/o Vista Pública para que se declare en favor de la parte obrera lo que en derecho proceda.
En dicho escrito —el cual es un formato— se indica tanto la dirección del trabajador lesionado como la de su abogado. La Comisión Industrial de Puerto Rico señaló, acorde con la solicitud hecha por el trabajador lesionado, una vista médica la cual no se pudo celebrar debido a que el trabajador lesionado —de acuerdo con lo informado por su abogado mediante escrito al efecto— se había trasladado al estado de California, Estados Unidos de Norteamérica, con el propósito de estudiar y rehabilitarse y como consecuencia de ello se solicitaba en el referido escrito que la vista *629médica se transfiriera para una fecha posterior en que le fuera factible regresar a Puerto Rico sin perjudicar su rehabilitación.
A la luz de dicha información y súplica, la Comisión Industrial emitió una Resolución, la cual, en lo pertinente, lee como sigue:
En este caso el lesionado[,] por conducto de su abogado, Ledo. Enrique Irizarry Ortiz, radicó una moción ante la Comisión Industrial en 29 de marzo de 1982, la que en su parte pertinente lee:
“Que en el presente caso se le citó para una Vista Médica a celebrarse en 29 de marzo de 1982 en horas de la mañana. “Que a pesar de la severidad y magnitud de las lesiones recibidas en el accidente del trabajo ocurrídole, se está tra-tando de rehabilitar estudiando en la Universidad de California Campus de Riverside.
“POR TODO LO CUAL, de la Honorable Comisión Industrial, muy respetuosamente, se solicita transferencia de la Vista Médica a celebrarse en 29 de marzo de 1982 a las 8:00 A.M. para una fecha posterior en que se le haga factible regresar a Puerto Rico sin perjudicar su rehabilitación.”
Por lo anteriormente expuesto, la Comisión Industrial RESUELVE el archivo del caso sin perjuicio a los derechos del obrero de solicitar la reapertura del mismo dentro de un término razonable a su regreso a Puerto Rico.
Notifíquese al lesionado a: Calle Portugal 467, Urb. Vis-tamar, Carolina, P.R.
El Administrador del Fondo radicó, en tiempo, ante la Comisión Industrial una moción de reconsideración en la cual alegó, en síntesis, que entendía que era irrazonable que no se le fijara un tiempo definido al trabajador lesionado para solicitar la reapertura del caso. Dicha moción de reconsideración fue declarada sin lugar por la referida Comisión y el Administrador del Fondo del Seguro del Estado ha recurrido ante este Tribunal mediante la corres-pondiente Solicitud de Revisión en la cual básicamente plantea que la Comisión Industrial incidió al permitirle a un obrero lesionado el poder reabrir su caso a su entera *630voluntad, o sea, sin fijar término de tiempo alguno para así hacerlo. (1)
Mediante resolución de fecha 29 de julio de 1982 le con-cedimos a la parte recurrida el término de veinte (20) días para que mostrara causa por la cual la resolución emitida por la Comisión Industrial de Puerto Rico en el presente caso no debía ser revocada en vista de los argumentos esgrimidos por el Fondo del Seguro del Estado.
La parte recurrida ha comparecido. Solicita, en primer lugar, la desestimación del recurso de revisión, radicado por el fundamento de que el recurrente Fondo del Seguro no notificó a la representación legal del trabajador lesio-nado con copia de la antes mencionada moción de recon-sideración. En segundo término, argumenta que por ser la Ley de Compensaciones por Accidentes del Trabajo una ley de carácter remedial la misma se debe interpretar liberal-mente, y que nada hay en dicha ley que prive a la Comisión Industrial del “poder para suspender, transferir y/o para-lizar los procedimientos de un caso bajo su jurisdicción siempre que sea al amparo de los mejores intereses de la Justicia”.
En cuanto al primer punto la forma de notificar las mociones o escritos que presenten las partes o sus abogados ante una agencia administrativa se rige, en primer lugar, por las disposiciones de ley o de reglamento aplicables, y, en su defecto, por las Reglas de Procedimiento Civil como fuente supletoria. Berríos v. Comisión de Minería, 102 D.P.R. 228 (1974).
Respecto al presente caso el reglamento de la Comisión Industrial dispone que “[cjopias de todas las peticiones de reconsideración serán notificadas a las partes interesadas” pero no atiende debidamente la situación de la parte que está representada por abogado. Es comprensible que la *631regulación sobre notificación haga preterición del abogado, pues el esquema estatutario de compensaciones a obreros se rige sobre la base del gran acceso de éstos a los remedios administrativos por su propio derecho y sin necesidad de abogado. Pero esta situación no impera hoy día en que la disponibilidad de servicios legales ha hecho que la repre-sentación pro se no sea la norma sino la excepción.
Además debemos tomar en consideración que si bien es cierto que la notificación a la otra parte dentro de determinado término no es requisito jurisdiccional, el proceso de reconsideración en sí es requisito jurisdiccional de nuestra función revisora. Plaza Ríos v. F.S.E., 110 D.P.R. 727 (1981).
Más aún, hemos resuelto que cuando de resoluciones u órdenes de la Comisión Industrial se trate, de las cuales pueda recurrirse dentro de un término jurisdiccional, la notificación tiene que hacerse también al abogado si consta del expediente que la parte está así representada. Arroyo Moret v. F.S.E., 113 D.P.R. 379 (1982).
No hay ninguna razón para que se establezcan normas distintas de notificación en procedimientos ante la Comisión Industrial cuando las partes están representadas por abo-gado. No empece lo anteriormente expresado, resolvemos que tenemos jurisdicción para entender en el presente caso, atendido el hecho de que la representación legal del Fondo del Seguro del Estado actuó de acuerdo con lo estatuido por el citado Reglamento de la Comisión Industrial y que la omisión de tal notificación al abogado del obrero en nada ha perjudicado los derechos de éste, puesto que la Comisión Industrial declaró sin lugar la moción de reconsideración objeto de la controversia.
No hay duda de que la Comisión Industrial de Puerto Rico tiene el poder para suspender, transferir o paralizar los procedimientos de un caso bajo su consideración y de ordinario no intervendremos con la discreción que *632ejerza respecto a ello dicha Comisión ni ningún otro orga-nismo administrativo.
Ahora bien, esa discreción debe ser ejercitada dentro de un marco de razonabilidad. Nos parece correcta y loable aquella parte de la decisión de la Comisión Industrial de suspender los procedimientos y brindarle una oportunidad al trabajador lesionado, en vista de lo alegado por éste respecto al propósito de su viaje a California.
Entendemos, sin embargo, que a pesar de que no es factible el establecer un término de tiempo fijo aplicable a todos los casos y de que, por el contrario, cada caso deberá ser visto de acuerdo a sus particulares hechos, le asiste la razón al recurrente en cuanto a que no es una norma saludable el dejar total e indefinidamente al arbitrio del trabajador lesionado cuándo será el momento en que va a solicitar la reapertura del caso. Ningún caso “... [tiene] derecho a vida eterna . . .”. Madera Meléndez v. Negrón, 103 D.P.R. 749, 751 (1975), y Heftler Const. Co. v. Tribunal Superior, 103 D.P.R. 844 (1975). En el presente caso nadie sabe cuándo es que el trabajador lesionado piensa regresar a Puerto Rico, por lo que dejar enteramente a su arbitrio el “.. . solicitar la reapertura del mismo dentro de un término razonable a su regreso a Puerto Rico”, puede representar el que el caso esté pendiente de reapertura desde el término mínimo de un día hasta no sabemos cuántos años; ello resulta ser irrazonable. (2)
Por las razones expresadas entendemos que procede la revocación de las resoluciones emitidas por la Comisión Industrial en el Caso Número 82-581-21-0876 de fecha 21 de marzo de 1982 y 11 de junio de 1982, en tanto en cuanto dejan sin señalamiento el mismo y se devuelve el caso a la Comisión Industrial de Puerto Rico para que ésta señale dicho caso para vista médica.
*633El Juez Asociado Señor Díaz Cruz disiente con voto al cual se une el Juez Asociado Señor Irizarry Yunqué. El Juez Asociado Señor Negrón García concurre en el resul-tado sin opinión.
—O—

 En esta ocasión el Fondo notificó con copia del recurso de revisión a la representación legal del trabajador lesionado.


 Dado que el trabajador lesionado se encuentra estudiando en el estado de California nos parece aconsejable que el caso se señale para uno de los próximos períodos en que normalmente los estudiantes están de vacaciones.